            Case 6:21-cv-00030-SEH Document 9 Filed 07/20/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               HELENA DIVISION

 STEPHEN P. KELLY,

                                Plaintiff,            No. 21-CV-30-H-SEH

 vs.
                                                      ORDER

 STEVEN CORNISH; CITY OF
 HELENA POLICE DEPARTMENT;
 and CITY OF HELENA,

                        Defendants.


       On July 9, 2021, the Court ordered Plaintiff to file an amended complaint on

or before July 16, 2021. 1 None was filed as ordered or at all.

       ORDERED:

       This case is DISMISSED for failure to comply with the Court's Order2 of

July 9, 2021.

       DATED this        :J.D
                                ti
                                day of July, 2021.


                                                     �� flkdct� J_
                                                 /SAM E. HADDON
                                                  United States District Judge


       1 Doc. 8 at 2.

       2
           Doc. 8.
